Title: Enclosure: [Proclamation by George Washington], [April 1793]
From: Jay, John,Washington, George
To: 


By George Washington President of the U. S. of am⟨erica⟩ a Proclamation.
Whereas every nation has a right to change and modify their constitution and Govt., in such manner as they may think most c⟨onducive⟩ to their welfare and Happiness. And Whereas they who a⟨ctually⟩ administer the governmt. of any nation, are by foreign nations ⟨to⟩ be regarded as its lawful Rulers, so long as they continue to b⟨e⟩ recognized and obeyed as such. by the great Body of their ⟨people.⟩
And Whereas monarchy has been in fact abolished in Fra⟨nce, and⟩ a Government, recognized and obeyed by the great Body of the ⟨people⟩ does there actually exist and operate; it is proper as well a⟨s⟩ necessary that the political Intercourse between that nation & ⟨this⟩ should be conducted thro the medium of that government wh⟨en⟩ it shall so continue to be recognized and obeyed.
Altho the misfortunes (to whatever Cause they may be impute⟨d⟩ which the late King of France and others have suffered in the Co⟨urse⟩ of that Revolution or which that nation may yet experience are to be regretted by the friends of Hum⟨anity,⟩ and particularly by the People of america, to whom both th⟨e king⟩ and that Nation have done essential Services; yet it is no less ⟨the⟩ Duty than the Interest of the United States, strictly to observe th⟨at⟩ conduct towards all nations, which the Laws of nations prescr⟨ibe.⟩
And whereas war actually exists between France on the one ⟨side⟩ and Austria Prussia Great Britain and the united Netherlands, on ⟨the⟩ other; and to avoid being involved in that Calamity, it is necessar⟨y⟩ that the United States should by a conduct perfectly inoffensiv⟨e⟩ cultivate and preserve the Peace they now enjoy; with a firm Determination nevertheless, always to prefer War to Inj⟨ustice⟩ and Disgrace.
I do therefore most earnestly advise and require the Ci⟨tizens of⟩ the United States to be circumspect in their conduct towards all nations ⟨and⟩ particularly towards those now at war—to demean themselves ⟨in every⟩ Respect in the manner becoming a nation at Peace with all the wor⟨ld, and to⟩ unite in rendering thanks to almighty God for the peace & Prosperity ⟨that under a⟩ beneficent Providence we enjoy, and in devotely entreatin⟨g Him⟩ to continue to us these invaluable Blessings.
I do also recommend to my fellow Citizens in general, that ⟨to omit⟩ such public Discussions of certain questions foreign to us, as mus⟨t⟩ tend not only to cause Divisions and Parties among ourselves, and ⟨thereby⟩ impair that union on which our Strength depends, but also giv⟨e unnecessary⟩ cause of offence and Irritation to foreign powers. And I can⟨not forbear⟩ expressing a wish, that our Printers may study to be impartial ⟨in the⟩ Representation of Facts, and observe much Prudence relative t⟨o such⟩ Strictures and animadversions as may render the Disposition of foreign governments & Rulers, unfriendly to the People of the uni⟨ted States.⟩
I do expressly require that the Citizens of the U. S. do abs⟨tain from⟩ acting hostilely against any of the belligerent powers, under Co⟨mmissions⟩ from either of them. Such Conduct would tend to provoke Hos⟨tilities⟩ against their Country, and be in every Respect highly reprehens⟨ible,⟩ for while the people of all other States abstain from doing Injury ⟨to any⟩ of our People, it would be unjust and wicked in any of our People (to do) Injuries to them.
I do also enjoin all Magistrates and others in authority to be watchful and diligent in preventing aggressions against foreign nati⟨ons⟩ and their people; and to cause all offenders to be prosecuted & pun⟨ished⟩ in an Exemplary manner.
